Exhibit 99.1 Letter to Shareholders from Patriot Scientific President/CEO Rick Goerner CARLSBAD, Calif.Patriot Scientific Corp. (OTCBB:PTSC) today issued the following letter to all shareholders. To all shareholders and supporters of Patriot Scientific, the purpose of this letter is to update you on the impact of several recent public announcements that have had a downside effect on Patriot’s stock price. In this update, I will summarize my current understanding, based on discussions with our legal team, of the recent public announcements by the Supreme Court and its ruling on LG vs Quanta, ARM, regarding the ‘584 patent infringement ruling, the upcoming MMP™ portfolio patent re-examination process and future MMP™ portfolio licensing activities. While I understand that I may not answer all of your questions, I will try to clarify some points for you: Supreme Court ruling on LG vs Quanta-The Supreme Court, earlier this week, handed down a rulingdenying chip licensors the chance to secure additional fees from chip component users (systemsuppliers) if not specifically covered in the contract.
